Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


     BRITTANY N. COLEMAN,

              Plaintiff,
                                                           Civil Action No. 15-8839 (ES)
              v.
                                                                      OPINION
     COMMISSIONER OF SOCIAL
     SECURITY,

              Defendant.


SALAS, DISTRICT JUDGE

        Before the Court is Brittany N. Coleman’s (“Plaintiff”) appeal of the Commissioner of

Social Security’s (the “Commissioner” or “Defendant”) decision denying Plaintiff’s application

for Supplemental Security Income Benefits (“SSIB”) under Title XVI of the Social Security Act

(“the Act”), 42 U.S.C. § 1381, et seq. (See D.E. No. 1). The Court has subject-matter jurisdiction

under 42 U.S.C. §§ 1383(c)(3) & 405(g). The Court decides this matter without oral argument.

See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). For the reasons discussed below, the Court

VACATES and REMANDS the decision of the Commissioner.

I.      Factual and Procedural Background

        On May 3, 2012, Plaintiff filed an application for SSIB, alleging disability beginning

November 30, 2010. (D.E. No. 7, Administrative Record (“R.”) at 164–70). The application was

initially denied on July 20, 2012 (id. at 80) and denied again on reconsideration on May 3, 2013,

(id. at 91). Plaintiff requested a hearing, which was held before Administrative Law Judge (“ALJ”)

Barbara Dunn (“ALJ Dunn”) on May 27, 2014. (See id. at 24–68). ALJ Dunn issued a decision

on August 18, 2014, ruling that Plaintiff was not disabled within the meaning of the Act at any
time through the date of her decision. (Id. at 8–23). Plaintiff appealed ALJ Dunn’s decision and

on October 21, 2015, the Appeals Council issued a final decision affirming ALJ Dunn’s ruling and

denying Plaintiff SSIB. (Id. at 1–6).

         Plaintiff then filed the instant appeal. (See D.E. No. 1). The general contentions of the

brief in support of appeal (D.E. No. 10 (“Pl. Mov. Br.”)) are that the Commissioner (1) failed to

analyze 20 C.F.R. 404, Subpart P, Appendix 1, § 12.05C1 and all applicable evidence supporting

a finding of intellectual disorder (see id. at 19; D.E. No. 14 at 1); (2) “failed to evaluate, weigh,

and incorporate in the residual functional capacity the opinions of multiple acceptable medical

sources” (see Pl. Mov. Br. at 10); and (3) erred by not taking complete vocational testimony (see

id. at 20–21). Defendant filed an opposition brief (D.E. No. 13), to which Plaintiff replied (D.E.

No. 14).

II.      Legal Standards

         A.       Standard Governing Benefits

         To receive SSIB, a claimant must show that he is “disabled” within the Act’s definition.

42 U.S.C. § 1382(a). Disability is defined as the inability to “engage in any substantial gainful



1
         At the time ALJ Dunn rendered her decision, Listing 12.05C provided:

                  Intellectual disability refers to significantly subaverage general intellectual
                  functioning with deficits in adaptive functioning initially manifested during the
                  developmental period, i.e., the evidence demonstrates or supports onset of the
                  impairment before age 22.

                  The required level of severity for this disorder is met when the requirements in A,
                  B, C, or D are satisfied.
                  ...
                  C. A valid verbal, performance, or full scale IQ of 60 through 70 and a physical
                  or other mental impairment imposing an additional and significant work-related
                  limitation of function.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05. On September 26, 2016, the Social Security Administration amended
the listing to substitute the label “Intellectual Disability” with “Intellectual Disorder” to avoid confusing use of the
term “Disability.” 81 Fed. Reg. 66138, 66150 (Sept. 26, 2016). The amendments also eliminated sub-listing 12.05C,
incorporating its requirements into other subsections of Listing 12.05. See id.

                                                           2
activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The individual’s physical or mental

impairment, furthermore, must be “of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(B).

       “The Commissioner uses a five-step process when making disability determinations . . . .”

Dellapolla v. Comm’r of Soc. Sec., 662 F. App’x 158, 160 (3d Cir. 2016) (citing 20 C.F.R. §§

404.1520 & 416.920). “The claimant bears the burden of proof for steps one, two, and four [and

the] Commissioner bears the burden of proof for the last step.” Sykes v. Apfel, 228 F.3d 259, 263

(3d Cir. 2000) (citing Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)). If the determination at a

particular step is dispositive of whether the claimant is or is not disabled, the inquiry ends. See 20

C.F.R. § 416.920(a)(4). The Court details the steps below.

       Step One. First, the claimant must show that he has not engaged in any substantial gainful

activity since the onset date of his severe impairment.          20 C.F.R. §§ 416.920(a)(4)(i) &

404.1520(a)(4)(i). If an individual engages in substantial gainful activity, he is not disabled under

the regulation, regardless of the severity of his impairment or other factors such as age, education,

and work experience. 20 C.F.R. §§ 416.920(b) & 404.1520(b).

       Step Two. Second, the claimant must show that his medically determinable impairment or

a combination of his impairments was “severe” as of the date last insured (“DLI”). 20 C.F.R. §§

416.920(a)(4)(ii) & 404.1520(a)(4)(ii). A “severe” impairment significantly limits a claimant’s

physical or mental ability to perform basic work activities.          20 C.F.R. §§ 416.920(c) &

404.1520(c).    An “impairment or combination of impairments” is not “severe” unless it



                                                  3
“significantly limits [the claimant’s] physical or mental ability to do basic work activities.” See,

e.g., McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004) (quoting 20 C.F.R. §§

404.1520(c) & 416.920(c)).

        Step Three. Third, the claimant must show, based on medical evidence, that as of the DLI,

his impairments met or equaled an impairment listed in the Social Security Regulations’ “Listings

of Impairments” in 20 C.F.R. § 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 416.920(a)(4)(iii)

& 404.1520(a)(4)(iii).

        Step Four. Fourth, the claimant must show that, as of the DLI, he lacked the residual

functional capacity (“RFC”) to perform his past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv) &

404.1520(a)(4)(iv); see, e.g., Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir. 1999). If as of the DLI

the claimant lacked the RFC to perform his past relevant work, the analysis proceeds. See, e.g.,

id. at 429.

        Step Five. Finally, the burden shifts to the Commissioner to show that there is a significant

amount of other work in the national economy that the claimant can perform based on his age,

education, work experience, and RFC. 20 C.F.R. §§ 416.920(a)(4)(v) & 404.1520(a)(4)(v). If the

Commissioner finds that the claimant is capable of performing jobs that exist in significant

numbers in the national economy, SSIB will be denied. See id.

        B.     Standard of Review

        The Court “exercise[s] plenary review over legal conclusions reached by the

Commissioner.” See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). But

“[t]he findings of the Commissioner . . . as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g) (emphasis added). “Substantial evidence” is at least more

than a “mere scintilla” of evidence and “means such relevant evidence as a reasonable mind might



                                                 4
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

see also Chandler, 667 F.3d at 359. And although substantial evidence requires “more than a mere

scintilla, it need not rise to the level of a preponderance.” McCrea, 370 F.3d at 360.

       As observed above, the Court is bound by the ALJ’s findings of fact if supported by

substantial evidence—“even if the Court would have decided the factual inquiry differently.”

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (citing 42 U.S.C. § 405(g)). “Where evidence

in the record is susceptible to more than one rational interpretation, [the Court] must accept the

Commissioner’s conclusions.” Izzo v. Comm’r of Soc. Sec., 186 F. App’x 280, 284 (3d Cir. 2006).

The Court cannot “weigh the evidence or substitute its conclusions for those of the fact-finder.”

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992).

       However, “[s]ince . . . [an] ALJ cannot reject evidence for no reason or for the wrong

reason . . ., an explanation from the ALJ [indicating] the reason why probative evidence has been

rejected is required so that a reviewing court can determine whether the reasons for rejection were

improper.” Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981); Burnett v. Comm’r of Soc. Sec.

Admin., 220 F.3d 112, 121 (3d Cir. 2000) (“Although the ALJ may weigh the credibility of the

evidence, he must give some indication of the evidence which he rejects and his reason(s) for

discounting such evidence.”). And this is particularly important where the ALJ “has rejected

relevant evidence or when there is conflicting probative evidence in the record.” Cotter, 642 F.2d

at 706. Notably, that rule “does not require the ALJ to use particular language or adhere to a

particular format in conducting his analysis. Rather, the function of [the rule] is to ensure that

there is sufficient development of the record and explanation of findings to permit meaningful

review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004) (citing Burnett, 220 F.3d at 120).

Therefore, an “ALJ’s failure to explain his implicit rejection of [probative and supportive]


                                                 5
evidence or even to acknowledge its presence [amounts to] error.” Cotter, 642 F.2d at 707 & n.10

(rejecting “ALJ’s bare recital of the boilerplate language that he ‘carefully considered all the

testimony . . . and the exhibits,’” and finding that the ALJ erred when he did not mention, or explain

his implicit rejection of, medical expert testimony that supported claimant’s claim and contradicted

the evidence accepted by the ALJ); Kennedy v. Richardson, 454 F.2d 376 (3d Cir. 1972) (vacating

ALJ’s decision because it failed to afford an explanation why the ALJ rejected medical evidence

that supported the claimant and that was inconsistent with the ALJ’s finding).

III.    ALJ Dunn’s Decision

        At Step One, ALJ Dunn concluded that Plaintiff had “not engaged in substantial gainful

activity since April 30, 2012, the application date. . . .” (R. at 13).

        At Step Two, ALJ Dunn concluded that Plaintiff suffered from several severe impairments:

“depression; anxiety; leg length discrepancy; status post femur surgery; history of asthma;

attention deficit disorder; sickle cell positive; scoliosis; and right leg arthralgia.” (Id.).

        At Step Three, ALJ Dunn found that Plaintiff did not have “an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments” in the

regulations. (Id. at 13). Particularly, ALJ Dunn noted that after considering section 1.04 for back

disorders, the evidence did not establish the requisite evidence of “nerve root compression, spinal

arachnoiditis or lumbar spinal stenosis.” (Id.). Further, ALJ Dunn noted that she considered

section 1.02 for joint dysfunction, but the evidence did “not demonstrate that the claimant has a

degree of difficulty in ambulating . . . nor does the evidence establish gross anatomical deformity

or findings of joint space narrowing, bony destruction or ankylosis of a weight bearing joint.”

(Id.). With respect to Plaintiff’s asthma, ALJ Dunn observed that there was “no evidence of asthma

exacerbation or pulmonary testing in the record.” (Id.).



                                                    6
       As to Plaintiff’s mental impairments, ALJ Dunn stated that she considered them “singly

and in combination,” but found that they did not meet or medically equal the criteria of listings

12.04 and 12.06. (Id. at 14). ALJ Dunn first noted that Plaintiff did not meet the criteria of

“paragraph B.” (Id.). Particularly, ALJ Dunn found that Plaintiff 1) had moderate-restrictions in

activities of daily living because she “lives alone and is independent in personal care, but

dependent upon her mother for meals;” 2) had moderate-restrictions in social functioning, given

that although she reported social isolation, she has a boyfriend, attends and enjoys church, and was

“engaged and cooperative at examinations;” 3) exhibited “moderate difficulties” with respect to

concentration and memory during examinations; and 4) had experienced no episode of

decompensation that had an extended duration. (Id.).

       ALJ Dunn also found that Plaintiff did not satisfy “paragraph C” criteria because “the

evidence fails to establish the presence of the ‘paragraph C’ criteria. She does not require a

supportive living environment.” (Id.).

       At Step Four, ALJ Dunn found that Plaintiff “ha[d] the residual functional capacity to

perform a reduced range [of] sedentary work as defined in 20 CFR 416.967(a).” (Id.). ALJ Dunn

observed that Plaintiff “is able to walk or stand up to two hours in an eight-hour workday with

standing and walking limited to 30 minute increments; she is able to sit up to six hours with the

ability to stand for one minute after each hour.” (Id.). Further, ALJ Dunn found that Plaintiff was

“able to frequent[ly] climb ramps, stairs, frequently balance, kneel, stoop, crouch, crawl.” (Id.).

However, Plaintiff was limited to “carrying, pushing and pulling” no more than 10 lbs; “can do no

climbing of ladders, ropes or scaffolds;” can’t be exposed to “hazards, such as heights or dangerous

machinery;” “cannot withstand concentrated exposure to dusts, flumes, [sic] gasses;” and was

“limited to simple routine work and no more than occasional public and co-worker contact.” (Id.



                                                 7
at 14–15).

        ALJ Dunn briefly discussed Plaintiff’s IQ scores. Particularly, she noted that Plaintiff was

tested at age 16 and achieved an IQ of 90, but in April 2014 medical examiner Dr. Paul Fulford

found a listing-level IQ score of 67. (Id. at 15). ALJ Dunn pointed out that in July 2004 Disability

Determination Service consultative examiner Dr. David Gelber found an IQ of 82, and then

proceeded to find that Dr. Fulford’s assessment and opinion were not persuasive.              (Id.).

Particularly, ALJ Dunn stated that Dr. Fulford’s assessment was “inconsistent with the record as

a whole, including the claimant’s ability to attend computer school and work as a secretary (she

indicated that she lost that job because she could nott [sic] move fast enough (as opposed to mental

incapability).” (Id. at 15–16). As a result, ALJ Dunn afforded “little weight” to Dr. Fulford’s

assessment. (Id. at 16).

        ALJ Dunn then found that Plaintiff had no past relevant work because her “short-term jobs

were not performed at a substantial level of gainful activity.” (Id. at 17). She, thus, proceeded to

Step Five.

        At Step Five, ALJ Dunn noted that Plaintiff fell within the “younger individual age 18-44”

category and had a high school education. (Id.). ALJ Dunn relied on the testimony of a vocational

expert, who testified that based on Plaintiff’s age, education, and RFC, Plaintiff “would be able to

perform the requirements of representative occupations such as final assembler of small products,

unskilled and sedentary, 218,000 nationally; envelope addresser, unskilled SVP 2 and sedentary,

90,000 nationally; order clerk unskilled, SVP2, sedentary, 208,000 nationally.” (Id. at 18).

Therefore, ALJ Dunn ruled that Plaintiff was not disabled from April 30, 2012, through the date

of the decision. (Id. at 19).




                                                 8
IV.    Discussion

       As noted above, Plaintiff argues that ALJ Dunn erred because she did not evaluate Listing

12.05C and all applicable evidence when conducting the disability determination, and as a result,

made no intellectual disorder findings. (See Pl. Mov. Br. at 19; D.E. No. 14 at 1). Relatedly,

Plaintiff also argues that ALJ Dunn wrongly rejected Dr. Fulford’s assessment, which found that

Plaintiff had a listing-level IQ score of 67. (Pl. Mov. Br. at 19–20; D.E. No. 14 at 2).

       Because the Court agrees and finds that ALJ Dunn erred when conducting her Step Two

and Step Three analysis, the Court will vacate the Commissioner’s decision and will remand for

further proceedings. Therefore, the Court does not address Plaintiff’s other arguments for remand.

See Butler v. Astrue, No. 09-3252, 2010 WL 3908627, at *4 (D.N.J. Sept. 28, 2010) (“Because the

Step Three analysis is sequential, and a reconsideration of Step Three may obviate or otherwise

affect the final two steps, the Court will not consider Plaintiff’s other arguments.”); Vivaritas v.

Comm’r of Soc. Sec., 264 F. App’x. 155, 156–57 (3d Cir. 2008).

       To meet or equal Listing 12.05C a claimant must “i) have a valid verbal, performance or

full scale IQ of 60 through 70, ii) have a physical or other mental impairment imposing additional

and significant work-related limitations of function, and iii) show that the [intellectual disorder]

was initially manifested during the developmental period (before age 22).” See Markle v.

Barnhart, 324 F.3d 182, 187 (3d Cir. 2003); Myers v. Comm’r of Soc. Sec., 684 F. App’x 186, 189

(3d Cir. 2017).

       As a starting point, the fact that ALJ Dunn did not specifically mention listing 12.05C,

alone, is not error. As noted earlier, the Third Circuit requires “the ALJ to set forth the reasons for

his decision,” not to “use particular language or adhere to a particular format in conducting his

analysis.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004) (citation and internal quotation



                                                  9
marks omitted). Thus, an ALJ commits no error by failing to specifically mention a listing so long

as the ALJ sufficiently develops the record and explains her findings so as to permit meaningful

review. See Jones, 364 F.3d at 505 (affirming the ALJ’s decision, even though the ALJ did not

specify any listing).

        Here, however, ALJ Dunn’s decision falls short of this standard. Despite recognizing the

possibility that Plaintiff’s IQ score, as provided by Dr. Fulford’s assessment, could “possibly meet

a listing” (see R. at 51; see also id. at 15), ALJ Dunn did not analyze Plaintiff’s possible intellectual

disorder impairment at either Step Two or Step Three. (See R. at 13–14); cf. Ramos v. Berryhill,

No. 15-8771, 2017 WL 3393806, at *3 (D.N.J. Aug. 7, 2017) (“An ALJ must consider all

impairments which a claimant alleges or for which the ALJ receives evidence.”) (citing 20 C.F.R.

§ 404.1512(a)). The only discussion that could potentially be considered as analyzing Listing

12.05C appears in a single, short paragraph of ALJ Dunn’s RFC determination, which notes that

Plaintiff

                was tested at age 16 and achieved an IQ of 90, placing her in the low
                average range (Exhibit 13f). Dr. Fulford, a consultant arranged by
                claimant’s representative, found an IQ at listing level in April 2014
                (67), but the Disability Determination Services consultative
                examiner found an IQ at low average (82) in July 2004 (Exhibits
                15F and 16F). This was consistent with the school record. Dr.
                Fulford’s explanation of the difference between his findings and the
                school findings is acknowledged but it is not found to be persuasive.
                I also find the doctor’s assessment inconsistent with the record as a
                whole, including the claimant’s ability to attend computer school
                and work as a secretary (she indicated that she lost that job because
                she could nott [sic] move fast enough (as opposed to mental
                incapability). According, [sic] I afford little weight to the doctor’s
                assessment.

(Id. at 15–16). Thus, it appears that ALJ Dunn did not fully analyze listing 12.05C because she

found that Plaintiff did not have a valid verbal, performance or full scale IQ of 60 through 70.

        To meet the requirements of the first prong of Listing 12.05C, the Regulations require only

                                                   10
that one valid IQ score be in the required range. See Williams v. Sullivan, 970 F.2d 1178, 1184

(3d Cir. 1992). An ALJ may reject the results of an IQ test which are shown to be invalid. For

instance, an ALJ “may reject scores that are inconsistent with the record,” Markle v. Barnhart, 324

F.3d 182, 186 (3d Cir. 2003), or where there is evidence that the claimant was malingering or

deliberately attempting to distort the results during the test administration, see, e.g., Lax v. Astrue,

489 F.3d 1080, 1087 (10th Cir. 2007). In assessing the validity of an IQ score, i.e., whether the

score is “an accurate reflection of [a claimant’s] intellectual capabilities,” Lax, 489 F.3d at 1087,

the ALJ is to consider the entire record before her and explain her “conciliations or rejections,”

see Burnett, 220 F.3d at 122; Markle, 324 F.3d at 186. But an ALJ may not reject an IQ score

based on “personal observations of the claimant and speculative inferences drawn from the

record.” Morales v. Apfel, 225 F.3d 310, 318 (3d Cir. 2000) (noting that an ALJ may not reject

medical evidence “due to his or her own credibility judgments, speculation or lay opinion”).

       For example, in Markle the District Court affirmed the ALJ’s rejection of a listing-level IQ

score in light of the claimant’s “ability to pay his own bills, add and subtract, use an ATM machine

and to take care of all his own personal needs; [claimant’s] ability to identify and administer his

medication; his previous jobs; his obtaining a GED; and the positive evaluations of . . . the

psychologist.” 324 F.3d at 186. Rejecting this holding, the Court of Appeals noted that the record

did not provide a basis for rejecting the IQ score because there “was no expert opinion of a

psychologist or medical person to contradict” the psychologist’s IQ findings. Id. at 187; see also

Coogan v. Astrue, No. 08-1387, 2009 WL 512442, at *6 (D.N.J. Feb. 27, 2009) (holding that the

ALJ erred when ALJ recognized multiple IQ scores but found only one to be accurate without

providing a clear explanation for the rejection of a listing-level IQ score); Velardo v. Astrue, No.

07-1604, 2009 WL 229777, at *9 (W.D. Pa. Jan. 29, 2009) (noting that the ALJ erred when he



                                                  11
failed to expressly indicate whether earlier IQ scores were valid, and instead simply stated that he

found the scores to be “inconclusive”).

       Here, there are several issues with ALJ Dunn’s decision to discount the result of the IQ test

conducted by Dr. Fulford. First, ALJ Dunn never expressly discussed the validity of Dr. Fulford’s

IQ score results. (See R. at 15). Rather, ALJ Dunn apparently gave this score less weight after

contrasting it with the score from Dr. Gelber’s test, which she stated “was consistent with the

school record.” (See id.). Particularly, Dr. Fulford opined that Plaintiff’s school IQ test may have

been unreliable, noting that “frequently school testing scores are higher, due to the familiar setting,

possible previous acquaintance with the school psychologist and frequent breaking up of testing

into small manageable segments, rather than a onetime sitting.” (See id. at 491). ALJ Dunn

conclusorily stated that Dr. Fulford’s explanation was “acknowledged but it is not found to be

persuasive.” (Id. at 15). But neither Dr. Gelber’s opinion nor any other medical evidence in this

record opine on the subject, much less directly contradict Dr. Fulford’s opinion and explanation

for why Plaintiff’s school IQ score was higher than the later tests. (See generally id.). In fact, Dr.

Gelber’s assessment, conducted after Dr. Fulford’s exam at the request of ALJ Dunn, does not

mention Dr. Fulford’s examination at all and states that “[n]o reports from past examinations or

any other information accompanied this referral.” (See id. at 493–98). Thus, it appears that ALJ

Dunn’s decision to find Dr. Fulford’s explanation unpersuasive was based on ALJ Dunn’s own

lay interpretation of the evidence; i.e., because Dr. Gelber’s score was close the school score, it

must mean that Dr. Fulford is wrong. However, the Third Circuit has specifically stated that an

ALJ may not reject medical opinions based on “his or her own credibility judgments, speculation

or lay opinion.” See Morales, 225 F.3d at 318; Diaz v. Comm’r of Soc. Sec., No. 07-5751, 2008

WL 5244189, at *4 (D.N.J. Dec. 12, 2008) (“The Court finds that the ALJ was in error to disregard



                                                  12
the psychiatrist’s assessment based on his own speculative determinations as opposed to

contradictory medical information.”).

       Second, ALJ Dunn also noted that Dr. Fulford’s assessment was “inconsistent with the

record as a whole, including the claimant’s ability to attend computer school and work as a

secretary. . . .” (R. at 15–16). But this analysis is also flawed. For one, it appears that ALJ Dunn

did not actually consider the entire pertinent record and omitted discussion of certain relevant and

probative evidence. See Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008)

(noting that while the ALJ need not address every piece of evidence, the “ALJ may not reject

pertinent or probative evidence without explanation”). For example, exhibits 11F and 12F contain

educational assessments discussing Plaintiff’s learning limitations and her required

accommodations, all near the time when Plaintiff took the school IQ test. (See R. at 397–435).

Among other things, Plaintiff required extended time and additional breaks when testing;

directions, test questions, and instructions could be read to her and could be repeated, clarified or

reworded; and was permitted to use a calculator. (Id. at 424). Additionally, the learning disabilities

teacher consultant Joanne Sanders noted that Plaintiff was reported to be experiencing difficulties

with retaining and processing information (id. at 411–12), and Dr. Ira Morganstern noted that

Plaintiff “has to be re-focused frequently. . . needs redirection and easily forgets chores or recent

instructions” and that “[t]hese problems have been true for years, noticeable since the sixth grade”

(id. at 434). ALJ Dunn erroneously ignored all this evidence and failed to analyze how it interacted

with Dr. Fulford’s findings that the contemporaneous school IQ test score may have been

unreliable. See Cotters, 642 F.2d at 707 (“The ALJ’s failure to explain his implicit rejection of

[probative and supportive] evidence or even to acknowledge its presence [amounts to] error.”);

Gibson v. Astrue, 12-1292, 2013 WL 1163366, at *11 (D.N.J. Mar.19, 2013) (“Ultimately, without



                                                 13
the ALJ even mentioning obviously probative evidence at any stage of the evaluation, the Court

has no way of knowing whether it ‘was not credited or simply ignored,’ which makes a proper

review of the record impossible.”) (quoting Cotter, 642 F.2d at 705).

         Moreover, there is no evidence that Plaintiff ever worked as a secretary or even that she

ever did any skilled or semi-skilled secretarial work. (See generally R.). Rather, the record

indicates that Plaintiff has been able to maintain only short-term unskilled jobs. (See id. at 213).

The last job Plaintiff held—which she obtained through a temporary staffing agency and

apparently forms the basis for ALJ Dunn’s conclusion that Plaintiff was a secretary—involved

Plaintiff working at a secretary’s desk filing documents (i.e., doing unskilled work). (See id. at

30). And importantly, Plaintiff worked at this job for one day. (Id.). Although Plaintiff indicated

that she was told to not return to this job because she could not move fast enough (as opposed to

mental incapability), ALJ Dunn’s opinion simply fails to explain how the fact that Plaintiff worked

at this position for a single day, filing documents, says anything of Plaintiff’s intellectual

capabilities. (See id.).

        Further, with respect to Plaintiff’s ability to attend computer school, ALJ Dunn’s opinion

does not cite any evidence to support this finding. (See id. at 16). After painstakingly examining

the almost 500-page record, it appears that ALJ Dunn drew this conclusion from a one-line notation

on the intake form from an October 2011 outpatient hospital record. (See id. at 469 (stating that

Plaintiff was “attending Drake School for computers”)). However, this notation is the only

mention in the entire record that Plaintiff attended such as school, and nothing in the record appears

to indicate that Plaintiff ever actually took and completed any computer courses, or whether she

ever even worked with computers. (See generally id.). In fact, other contemporaneous sources

discussing Plaintiff’s education mention only that she completed high school. (See, e.g., id. at 303



                                                 14
(consultative examiner’s 2012 evaluation indicating that Plaintiff completed high school after

taking remedial classes, but not mentioning that Plaintiff attended computer school)). And during

the hearing Plaintiff testified that she failed her basic skills test when she attempted to go to college,

and that she took a single college remedial course, which she also failed. (See id. at 32). Yet, ALJ

Dunn ignored and failed to weigh any of this evidence without any explanation.

         Finally, to the extent that ALJ Dunn relied on Plaintiff’s activities of daily living to

discredit Dr. Fulford’s findings, it cannot be said that the evidence in this record necessarily

invalidates the listing-level IQ score at issue. See Markle, 324 F.3d at 184–87; Meadows v.

Berryhill, No. 17-0195, 2018 WL 1519043, at *4 (W.D. Pa. Mar. 28, 2018) (noting that activities

such as “using public transportation, preparing simple meals, grocery shopping, and personal care

are not necessarily inconsistent with low intellectual functioning”); see also Brown v. Sec’y of

HHS, 948 F.2d 268, 270 (6th Cir. 1991) (rejecting the Commissioner’s argument that a claimant’s

full scale IQ of 68 was inconsistent with, among other things, his driver’s license and work history

as a truck driver, limited literacy and sixth grade education, and ability to make change, do laundry,

and clean his room); cf. Popp v. Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986) (holding that the

ALJ did not have to accept scores in the listing range for a claimant who had a two-year college

degree, was enrolled in a third year of college, and had a history of several skilled jobs including

teaching algebra at a private school.).2



2
         Defendant raises various arguments, and provides explanations for evidence, not relied upon by ALJ Dunn
in her analysis. As such, Defendant’s arguments contradict the teaching of SEC v. Chenery Corp., 318 U.S. 80, 87
(1943), which requires a reviewing court to limit its consideration to what is plain on the face of the administrative
agency’s decision; i.e., the Court may not “read into” the decision reasoning or conclusions which are not clearly
stated. See, e.g., Fargnoli v. Halter, 247 F.3d 34, 43–44 & n.7 (3d Cir. 2001) (concluding that the district court had
erred when it recognized the ALJ’s failure to consider all relevant and probative evidence, but attempted to rectify
this error through its own analysis, thereby violating the Chenery requirement that “the grounds upon which an
administrative order must be judged are those upon which the record disclosed that its action was based”); Stockett v.
Comm’r of Soc. Sec., 216 F. Supp. 3d 440, 459 (D.N.J. 2016) (rejecting the Commissioner’s “post hoc justification
for the ALJ’s decision”).

                                                         15
        In short, ALJ Dunn failed to properly develop the record, failed to discuss potentially

probative evidence, failed to fully explain her findings, and thus, the Court is unable to conduct a

meaningful review. See Jones, 364 F.3d at 505. Consequently, the Court vacates ALJ Dunn’s

decision and remands the case “for a discussion of the evidence and an explanation of reasoning

supporting a determination” that Plaintiff does or does not have an intellectual disorder impairment

and whether she meets the requirements for the relevant listing. See Burnett, 220 F.3d at 120. On

remand, ALJ Dunn should set out specifically what evidence indicates that Plaintiff does or does

not meet each element required to show intellectual disorder, and should fully explain her findings.

If necessary, ALJ Dunn should reopen the record for additional evidence.3

IV.     Conclusion

        For the foregoing reasons the Court VACATES the decision of the Commissioner and

REMANDS this matter to the Commissioner for further proceedings in accordance with this

Opinion. An appropriate Order will follow.



                                                                       s/Esther Salas
                                                                       Esther Salas, U.S.D.J.




3
         Although the Court does not reach Plaintiff’s other arguments, the Court notes that on remand ALJ Dunn
should endeavor to fully examine and develop the relevant evidence when evaluating Plaintiff’s RFC. This includes,
but should not be limited to, Plaintiff’s memory issues highlighted by the school records (see, e.g., R. at 411–12 &
434), Plaintiff’s working memory assessments by Dr. Fulford and Dr. Gelber (see id. at 491 & 496), and any other
pertinent evidence in the record. And any intellectual or memory limitation issues that the ALJ finds should be posed
to the vocational expert.

                                                        16
